Opinion by
Henderson, J.,
The defepdant was indicted for selling liquor without license. The article sold was called Jamaica ginger contained in bottles, fourteen of which were sold to the witnesses called; a portion having been drunk on the premises — the remainder carried away. A quantity of the same compound was found on the premises of the defendant. The only defense presented was one of law— that the Act of May 13,1887, P. L. 108, is superseded by the eighteenth amendment of the Constitution of the United States. This question was fully argued in Com. v. Tony Vigliotti, 75 Pa. Superior Ct. 366. Our conclusion is adverse to the appellant’s contention. For the reasons given in the opinion referred to, the appeal is dismissed and the judgment affirmed, and the record remitted to the court below. And it is ordered that the defendant appear in that court at such time as he may be there called and that he be by that court committed until he has complied with the sentence or any part of it which had not been performed at the time the appeal in this case was made a supersedeas.